Exhibit 10.2

Avid Technology, Inc.

Nonstatutory Stock Option Agreement

 

This Nonstatutory Stock Option Agreement (the “Agreement”) is entered into as of
January 28, 2008 (the “Grant Date”), by and between Avid Technology, Inc., a
Delaware corporation (the “Company”), with its principal executive offices at
Avid Technology Park, One Park West, Tewksbury, MA 01876, and Kenneth A. Sexton
(the “Optionee”), an individual residing at 520 Bristol Dr., Aurora, OH 44202.

It is intended that the option evidenced hereby shall not be an incentive stock
option as defined in Section 422 of the Internal Revenue Code of 1986, as
amended, and any regulations promulgated thereunder (the “Code”). As used
herein, except as otherwise indicated by the context, the term “Optionee” shall
be deemed to include any person who acquires the right to exercise this option
validly under the terms of this Agreement and the term “Company” shall include
any of the Company’s present or future parent or subsidiary corporations as
defined in Sections 424(e) and 424(f) of the Code.

1.            Grant of Option. The Company hereby grants to the Optionee on the
Grant Date an option to purchase two hundred sixty thousand (260,000) shares of
common stock, $0.01 par value per share, of the Company (“Common Stock”) at an
exercise price of $26.15 per share (the “Exercise Price”) and subject to the
terms and conditions set forth herein.

2.            Vesting Schedule. Except as otherwise provided herein, this option
may be exercised in whole or in part prior to the seventh (7th) anniversary of
the Grant Date (the “Final Exercise Date”), subject to the vesting schedule set
forth below. The right of exercise shall be cumulative so that to the extent the
option is not exercised in any period to the maximum extent permissible, it
shall continue to be exercisable, in whole or in part, with respect to all
shares for which it is vested until the earlier of the Final Exercise Date or
the termination of this option under Sections 3 or 9.

(a)          Fifty thousand (50,000) shares subject to this option shall vest on
a time-based schedule in equal 6.25% increments every three months, ending on
the fourth anniversary of the Grant Date, as long as Executive is employed by
the Company on each such vesting date;

(b)          Fifty thousand (50,000) shares subject to this option shall vest at
the end of the first 20 consecutive trading day period following the Grant Date
during which the Common Stock, as quoted on Nasdaq (or on such other exchange as
such shares may be traded), trades (without regard to the closing price) at a
price per share of at least $50.84, as adjusted for stock splits and stock
dividends; and

(c)          Fifty thousand (50,000) shares subject to this option shall vest at
the end of the first 20 consecutive trading day period following the Grant Date
during which the Common Stock, as quoted on Nasdaq (or on such other exchange as
such shares may be traded), trades (without regard to the closing price) at a
price per share of at least $76.26, as adjusted for stock splits and stock
dividends.

 

- 1 -

 



 

--------------------------------------------------------------------------------



(d)          One hundred ten thousand (110,000) shares subject to this option
(the “ROE Option Shares”) shall vest in accordance with the following table,
based upon improvement in the Company’s Return on Equity, or ROE (as defined
below), in calendar year periods, commencing with calendar year 2008.
Improvements for each calendar year shall be measured against a baseline ROE for
the 12-month period ended September 30, 2007 (“Baseline”).

 

ROE Percentage Point
Improvement in
Calendar Year
Compared to Baseline

Percentage of
ROE Option
Shares to Vest

 

 

14%

100%

12%

90%

10%

75%

8%

60%

6%

45%

4%

30%

2%

15%

0%

0%

 

The Board of Directors of the Company (the “Board”) shall make the final
determination of ROE and the ROE percentage point improvement for purposes
hereof for each calendar year no later then the 1st day of March following the
end of such calendar year. The determination of ROE shall be based upon the
Company’s audited financial statements for the applicable calendar year and the
unaudited financial statements for the Baseline period. The ROE Option Shares,
if any, that are not vested at the end of the seventh calendar year (2014) shall
be forfeited.

“Return on Equity” or “ROE” shall be determined using the Company’s published
non-GAAP net income, adding the provision for income taxes and subtracting the
non-GAAP related tax adjustments for the applicable period and dividing by the
average common stockholder equity during the same period.

Notwithstanding the foregoing, the ROE Option Shares shall vest in full at the
end of the first 20 consecutive trading day period following the Grant Date
during which the Common Stock, as quoted on Nasdaq (or on such other exchange as
such shares may be traded), trades (without regard to the closing price) at a
price per share of at least $101.68, as adjusted for stock splits and stock
dividends.

3.

Exercise of Option.

(a)          Form of Exercise. Each election to exercise this option shall be in
a manner as determined by the Company from time to time, and shall be
accompanied by payment in full in accordance with Section 4 for the number of
shares for which the option is exercised. The Company shall provide the Optionee
with instructions as to how this option may be exercised. Any change to such
instructions shall be communicated to the Optionee in writing before such change
takes effect. The Optionee may purchase fewer than the number of shares covered

 

 

- 2 -

 

--------------------------------------------------------------------------------



hereby, provided that no partial exercise of this option may be for any
fractional share or for fewer than ten (10) whole shares.

(b)          Continuous Relationship with the Company Required. Except as
otherwise provided in this Section 3, this option may not be exercised unless
the Optionee, at the time he exercises this option, is, and has been at all
times since the Grant Date, an employee, officer or director of, or consultant
or advisor to, the Company (an “Eligible Optionee”).

(c)          Termination of Relationship with the Company. If the Optionee
ceases to be an Eligible Optionee for any reason, then, except as provided in
Sections 3(d)-(g) below, the right to exercise this option shall terminate three
(3) months after such cessation (but in no event after the Final Exercise Date),
provided that this option shall be exercisable only to the extent that the
Optionee was entitled to exercise this option on the date of such cessation.

(d)          Exercise Period Upon Death or Disability. If the Optionee dies or
becomes disabled (within the meaning of Section 22(e)(3) of the Code) prior to
the Final Exercise Date while he is an Eligible Optionee and the Company has not
terminated such relationship for Cause (as defined in the Executive Employment
Agreement, dated January 21, 2008, between the Optionee and the Company, or any
successor agreement thereto (the “Employment Agreement”)), this option shall be
exercisable, within the period of one (1) year following the date of death or
disability of the Optionee, by the Optionee (or, in the case of death, by an
authorized transferee), provided that this option shall be exercisable only to
the extent that this option was exercisable by the Optionee on the date of his
death or disability, and further provided that this option shall not be
exercisable after the Final Exercise Date.

(e)          Discharge for Cause. If the Optionee, prior to the Final Exercise
Date, is discharged by the Company for Cause, the right to exercise this option
shall terminate immediately upon the effective date of such discharge.

(f)           Effect of Breach of Covenants. Notwithstanding anything to the
contrary in Sections 3(c) and (d), if the Optionee, prior to the Final Exercise
Date, violates the non-competition, non-solicitation or confidentiality
provisions of any employment contract, confidentiality and nondisclosure
agreement or other agreement between the Optionee and the Company, the right to
exercise this option shall terminate immediately upon such violation.

(g)          Employment Agreement. Notwithstanding anything to the contrary in
this Section 3 or in Section 9, this option shall be subject to any applicable,
superseding right-to-exercise and vesting terms set forth in the Employment
Agreement; provided, however, that in no event shall the right to exercise this
option extend beyond the Final Exercise Date.

4.            Payment of Purchase Price. Common Stock purchased upon the
exercise of this option shall be paid for as follows:

 

(a)

in cash or by check, payable to the order of the Company;

(b)          with the prior consent of the Company, which shall not be
unreasonably withheld, by (i) delivery of an irrevocable and unconditional
undertaking by a creditworthy broker to sell the shares of Common Stock to be
issued upon the exercise and to deliver promptly to the Company sufficient funds
to pay the Exercise Price for the shares of Common Stock to which the

 

 

- 3 -

 

--------------------------------------------------------------------------------



exercise relates and any required tax withholding, or (ii) delivery by the
Optionee to the Company of a copy of irrevocable and unconditional instructions
to a creditworthy broker to deliver promptly to the Company cash or a check
sufficient to pay such Exercise Price and any required tax withholding;

(c)          if the Common Stock is registered under the Securities Exchange Act
of 1934, by delivery of shares of Common Stock owned by the Optionee valued at
their fair market value (“Fair Market Value”), as determined by (or in a manner
approved by) the Board, provided (i) such method of payment is then permitted
under applicable law, (ii) such Common Stock, if acquired directly from the
Company, was owned by the Optionee for six (6) months or such other minimum
period of time, if any, as may be established by the Board in its discretion,
and (iii) such Common Stock is not subject to any repurchase, forfeiture,
unfulfilled vesting or other similar requirements;

(d)          to the extent permitted by applicable law and by the Board, by
payment of such other lawful consideration as the Board may determine; or

 

(e)

by any combination of the above permitted forms of payment.

5.            Distribution of Shares. The Company will not be obligated to
deliver any shares pursuant to this Agreement until (i) all conditions of the
Agreement have been met or removed to the satisfaction of the Company, (ii) in
the opinion of the Company’s counsel, all other legal matters in connection with
the issuance and delivery of such shares have been satisfied, including any
applicable securities laws and any applicable stock exchange or stock market
rules and regulations, and (iii) the Optionee has executed and delivered to the
Company such representations or agreements as the Company may consider
appropriate to satisfy the requirements of any applicable laws, rules or
regulations.

6.            Tax Matters. No shares will be issued pursuant to the exercise of
this option unless and until the Optionee pays to the Company, or makes
provision satisfactory to the Company for payment of, any federal, state or
local withholding taxes required by law to be withheld in respect of this
option. In the Board’s discretion, and subject to such conditions as the Board
may establish, such tax obligations may be paid in whole or in part in shares of
Common Stock, including shares retained from the option creating the tax
obligation, valued at their fair market value, as determined by (or in a manner
approved by) the Board. The Company may, to the extent permitted by law, deduct
any such tax obligations from any payment of any kind otherwise due to the
Optionee.

7.            Nontransferability of Option. This option may not be sold,
assigned, transferred, pledged or otherwise encumbered by the Optionee, either
voluntarily or by operation of law, except by will or the laws of descent and
distribution or pursuant to a qualified domestic relations order, and, during
the lifetime of the Optionee, this option shall be exercisable only by the
Optionee.

8.            Limitation on Repricing. Unless such action is approved by the
Company’s stockholders: (a) this option may not be amended to provide an
exercise price per share that is lower than the then-current exercise price per
share (other than adjustments pursuant to Section 9), (b) the Board may not
cancel this option and grant in substitution therefor a new option covering the
same or a different number of shares of Common Stock and having an exercise
price per share

 

 

- 4 -

 

--------------------------------------------------------------------------------



lower than the then-current exercise price per share of the cancelled option,
and (c) the Board may not exchange this option for a cash payment.

9.

Adjustments for Changes in Common Stock and Certain Other Events.

(a)          Changes in Capitalization. In the event of any stock split, reverse
stock split, stock dividend, recapitalization, combination of shares,
reclassification of shares, spin-off or other similar change in capitalization
or event, or any dividend or distribution to holders of Common Stock other than
an ordinary cash dividend, the number and class of securities and Exercise Price
per share of this option shall be equitably adjusted by the Company in the
manner determined by the Board. Without limiting the generality of the
foregoing, in the event the Company effects a split of the Common Stock by means
of a stock dividend and the Exercise Price of and the number of shares subject
to this option are adjusted as of the date of the distribution of the dividend
(rather than as of the record date for such dividend), then the Optionee, if he
exercises the option between the record date and the distribution date for such
stock dividend, shall be entitled to receive, on the distribution date, the
stock dividend with respect to the shares of Common Stock acquired upon the
option exercise, notwithstanding the fact that such shares were not outstanding
as of the close of business on the record date for such stock dividend.

(b)          Reorganization Events. A “Reorganization Event” shall mean: (i) any
merger or consolidation of the Company with or into another entity as a result
of which all of the Common Stock is converted into or exchanged for the right to
receive cash, securities or other property or is cancelled, (ii) any exchange of
all of the Common Stock for cash, securities or other property pursuant to a
share exchange transaction, or (iii) any liquidation or dissolution of the
Company. In connection with a Reorganization Event, the Board may take any one
or more of the following actions as to this option (or any portion thereof) on
such terms as the Board determines: (A) provide that this option shall be
assumed, or substantially equivalent options shall be substituted, by the
acquiring or succeeding corporation (or an affiliate thereof), (B) upon written
notice to the Optionee, provide that the unexercised portion of this option will
terminate immediately prior to the consummation of such Reorganization Event
unless exercised by the Optionee within a specified period following the date of
such notice, (C) provide that this option shall become exercisable, realizable
or deliverable, or restrictions applicable to this option shall lapse, in whole
or in part prior to or upon such Reorganization Event, (D) in the event of a
Reorganization Event under the terms of which holders of Common Stock will
receive upon consummation thereof a cash payment for each share surrendered in
the Reorganization Event (the “Acquisition Price”), make or provide for a cash
payment to the Optionee equal to the excess, if any, of (x) the Acquisition
Price times the number of shares subject to this option (to the extent the
Exercise Price does not exceed the Acquisition Price) over (y) the Exercise
Price times the number of shares subject to this option in exchange for the
termination of the option and any applicable tax withholdings, (E) provide that,
in connection with a liquidation or dissolution of the Company, this option
shall convert into the right to receive liquidation proceeds (if applicable, net
of the Exercise Price and any applicable tax withholdings), and (F) any
combination of the foregoing.

For purposes of clause (A) above, this option shall be considered assumed if,
following consummation of the Reorganization Event, this option confers the
right to purchase, for each share subject to this option immediately prior to
the consummation of the Reorganization Event, the consideration (whether cash,
securities or other property) received as a result of the

 

 

- 5 -

 

--------------------------------------------------------------------------------



Reorganization Event by holders of Common Stock for each share of Common Stock
held immediately prior to the consummation of the Reorganization Event (and if
holders were offered a choice of consideration, the type of consideration chosen
by the holders of a majority of the outstanding shares of Common Stock);
provided, however, that if the consideration received as a result of the
Reorganization Event is not solely common stock of the acquiring or succeeding
corporation (or an affiliate thereof), the Company may, with the consent of the
acquiring or succeeding corporation, provide for the consideration to be
received upon the exercise of this option to consist solely of common stock of
the acquiring or succeeding corporation (or an affiliate thereof) equivalent in
value (as determined by the Board) to the per share consideration received by
holders of outstanding shares of Common Stock as a result of the Reorganization
Event.

10.

Miscellaneous.

(a)          Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Delaware without giving effect
to any choice or conflict of law provision.

(b)          Severability. The invalidity or unenforceability of any provision
hereof shall not affect the validity or enforceability of any other provision
hereof, and each such other provision shall be severable and enforceable to the
extent permitted by law.

(c)          Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the Company and the Optionee and their respective heirs,
executors, administrators, legal representatives, successors and assigns,
subject to the restrictions on transfer set forth in Section 7.

(d)          Entire Agreement. This Agreement, together with the Employment
Agreement, constitute the entire agreement between the parties, and supersede
all prior agreements and understandings, relating to the subject matter hereof.

(e)          Compliance with Code Section 409A. This Agreement does not, and
shall not be amended so as to, provide for deferral of compensation that does
not comply with Section 409A of the Code, unless the Board, at the time of
amendment, specifically provides that this Agreement is not intended to comply
with Section 409A of the Code.

(f)           Amendment. Except as otherwise provided in Section 8, and except
with respect to any right-to-exercise and vesting terms set forth in the
Employment Agreement, the Board may amend, modify or terminate this Agreement,
including but not limited to, substituting another option of the same or a
different type and changing the date of exercise or realization. Notwithstanding
the foregoing, the Optionee’s consent to such action shall be required unless
(i) the Board determines that the action, taking into account any related
action, would not materially and adversely affect the Optionee, or (ii) the
change is permitted under Section 9 and the Employment Agreement.

(g)          Acceleration. The Board may at any time provide that the option
shall become immediately exercisable in full or in part, free of some or all
restrictions or conditions.

 

 

- 6 -

 

--------------------------------------------------------------------------------



(h)          Administration by Board. The Board will administer this Agreement
and may construe and interpret the terms hereof. Subject to the terms and
provisions of the Employment Agreement, the Board may correct any defect, supply
any omission or reconcile any inconsistency in this Agreement in the manner and
to the extent it shall deem expedient to carry the Agreement into effect and it
shall be the sole and final judge of such expediency. No director or person
acting pursuant to the authority delegated by the Board shall be liable for any
action or determination relating to or under this Agreement made in good faith.

(i)           Appointment of Committees. To the extent permitted by applicable
law, the Board may delegate any or all of its powers hereunder to one or more
committees or subcommittees of the Board (a “Committee”). All references herein
to the “Board” shall mean the Board or a Committee to the extent that the
Board’s powers or authority hereunder have been delegated to such Committee.

(j)           No Right to Employment or Other Status. The grant of this option
shall not be construed as giving the Optionee the right to continued employment
or any other relationship with the Company. The Company expressly reserves the
right at any time to dismiss or otherwise terminate its relationship with the
Optionee free from any liability or claim hereunder, except as otherwise
expressly provided herein or provided in the Employment Agreement.

(k)          No Rights as Stockholder. Except as expressly set forth herein, the
Optionee shall have no rights as a stockholder with respect to any shares to be
distributed with respect to this option until becoming the record holder of such
shares.

(l)           Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one in the same instrument.

 

EXECUTED by the parties hereto as of the Grant Date.

Avid Technology, Inc.

 

/s/ Gary G. Greenfield                               

Signature

 

Gary G. Greenfield                                    

Name

 

Chairman and Chief Executive Officer     

Title

 

 

/s/ Kenneth A. Sexton                                

Kenneth A. Sexton

 

 

- 7 -

 

 